Name: Commission Regulation (EC) NoÃ 275/2007 of 15 March 2007 amending Regulation (EC) NoÃ 1825/2000 laying down detailed rules for the application of Regulation (EC) NoÃ 1760/2000 of the European Parliament and of the Council as regards the labelling of beef and beef products
 Type: Regulation
 Subject Matter: marketing;  information technology and data processing;  foodstuff;  research and intellectual property;  health;  documentation;  animal product
 Date Published: nan

 16.3.2007 EN Official Journal of the European Union L 76/12 COMMISSION REGULATION (EC) No 275/2007 of 15 March 2007 amending Regulation (EC) No 1825/2000 laying down detailed rules for the application of Regulation (EC) No 1760/2000 of the European Parliament and of the Council as regards the labelling of beef and beef products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97 (1), and in particular the fourth paragraph of Article 14 and Article 19(a) and (b) thereof, Whereas: (1) The definition of the groups referred to in Article 13 of Regulation (EC) No 1760/2000 and the question of their homogeneity have been interpreted differently. Commission Regulation (EC) No 1825/2000 (2) should therefore specify how those groups are to be made up. (2) Various questions have been raised about the labelling of minced beef when it is mixed with meats of other species. Section I of Part One of Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) lays down specific rules for the classification of products made up of such mixtures. A reference to that nomenclature by means of the CN codes referred to in Article 12 of Regulation (EC) No 1760/2000 will provide the necessary clarification. (3) Constraints as regards homogeneity resulting from the application of Article 13 of Regulation (EC) No 1760/2000 make it difficult for producers of cut meats and trimmings to establish homogeneous groups of sufficient size to meet customer requirements. These difficulties are exacerbated when large quantities are ordered. Experience has shown that these difficulties and the substantial additional operations they involve result in numerous errors that often compromise the traceability of this type of product. (4) Where possible, operators are tending more and more to choose one of the few large suppliers in order to avoid the additional constraints involved in managing several groups with different characteristics. Over time, this could threaten the continued existence of certain small and medium-sized slaughterhouses and cutting plants, which may be excluded from certain markets. (5) The problems encountered by producers of cut meats and trimmings are similar to those experienced by producers of minced meat. Adopting for trimmings measures similar to those laid down for minced meat would resolve the problems faced by the operators concerned. As regards cut meats, experience has shown that the vast majority of these problems could be resolved by allowing groups to be reconstituted from the meat of animals slaughtered in three slaughterhouses and from carcases cut up in three cutting plants, while ensuring traceability. (6) Experience has also shown that operators often have difficulties in applying the provisions of Regulation (EC) No 1760/2000 as regards labelling in outlets for the sale of non-pre-packaged cut meats to the final consumer. Meat is generally cut and sold in such establishments at the request of the customer, which makes it impossible, or at least very difficult, to constitute in advance groups of animals within the meaning of Article 13(1) of Regulation (EC) No 1760/2000. Similarly, constantly updating in real time the compulsory information on labels in step with the permanent restocking of sales counters is very difficult. Simplified labelling rules therefore need to be adopted for these products. The adoption for these products of rules similar to those already adopted for minced meat would resolve most of the problems being experienced by these operators. (7) At the same time, it must be ensured that outlets for sale to the final consumer have available at all times information on the slaughterhouses at which the animals were slaughtered and the plants at which the carcases were cut up for the non-pre-packaged cut meats displayed for sale each day so that consumers who so request can be given that information orally. This will maintain a level of traceability at least equivalent to that laid down for minced meat. (8) In addition, while maintaining the requirements as regards traceability and the recording of information on meat displayed for sale at outlets for sale to the final consumer, it should be permitted for such meat to be cut up on different days. (9) Regulation (EC) No 1825/2000 should therefore be amended. (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1825/2000 is hereby amended as follows: 1. The following Article 1(a) is inserted after Article 1: Article 1a Definitions For the purposes of this Regulation, the following definitions shall apply: (a) minced meat : any meat that has been minced into fragments or passed through a spiral-screw mincer, and that falls within one of the CN codes referred to in Article 12 of Regulation (EC) No 1760/2000 and contains less than 1 % salt; (b) trimmings : small pieces of meat recognised as fit for human consumption produced exclusively during trimming operations during the boning of carcases and/or the cutting up of meat; (c) cut meat : meat which has been cut into small cubes, slices or other individual portions that do not require further cutting by an operator before being bought by the final consumer and can be directly used by that consumer. This definition does not cover minced meat and trimmings; (d) pre-packaged cut meat : the individual pack offered unaltered to the final consumer or to an establishment engaged solely in retail sales, made up of cut meat and the packaging in which it was packed before being offered for sale, whether the packaging covers it fully or partially, but such that the content cannot be altered without opening or changing the packaging; (e) non-pre-packaged cut meat : cut meat displayed for sale non-pre-packaged in outlets for sale to the final consumer and all pieces of meat displayed for sale non-pre-packaged in outlets for sale to the final consumer, intended to be cut at the request of the final consumer; (f) batch : meat, on the bone or boned, for example, carcases, quarters or boned pieces of meat, cut up, minced or packed together under practically identical conditions; (g) retail : the handling and/or processing of meat and its storage at the point of sale or delivery to the final consumer, including caterers, company canteens, institutional catering, restaurants and other similar food service operations, shops, supermarket distribution centres and wholesale outlets; (h) final consumer : the ultimate consumer of cut meat who does not use it as part of a food business operation or activity. 2. Article 4 is replaced by the following: Article 4 Size and composition of a group 1. The size of the group referred to in the second subparagraph of Article 13(1) of Regulation (EC) No 1760/2000 shall be defined: (a) during the cutting of carcases or quarters, by the number of carcases or quarters cut together and constituting one batch for the cutting plant concerned; (b) during further cutting or mincing, by the number of carcases or quarters whose meat constitutes one batch for the cutting or mincing plant concerned. The size of the group may not, in any case, exceed the production of one day. 2. When constituting the batches referred to in paragraph 1, operators shall ensure that: (a) all carcases or quarters in a batch cut together are of animals born in the same country, raised in the same country or countries and slaughtered in the same country and at the same slaughterhouse; (b) all carcases from which meat in a batch undergoes further cutting comply with point (a) and must have been cut up at the same cutting plant; (c) all meat in a batch that undergoes mincing is from animals slaughtered in the same country. 3. By way of derogation from the requirement regarding the same slaughterhouse and the same cutting plant laid down in paragraph 2(b), during the production of cut meat, operators shall be authorised to constitute batches from meat of animals slaughtered at a maximum of three different slaughterhouses and from carcases cut up at a maximum of three different cutting plants. 4. By way of derogation from paragraph 2(b), during the production of trimmings, operators shall, when constituting batches, be required to comply only with the requirement regarding the same country of slaughter. 3. Article 5(1) is deleted. 4. The following Articles are inserted after Article 5: Article 5a Trimmings 1. By way of derogation from Article 13(2)(b) and (c) and (5)(a)(i) and (ii) of Regulation (EC) No 1760/2000, operators and organisations shall indicate on labels for trimmings: (a) the country of slaughter of the animals from which the trimmings came; the indication shall read: Slaughtered in (name of the Member State or third country of slaughter) ; (b) the country in which the trimmings were produced and the approval number of the plant at which they were produced; the indication shall read: Produced in (name of the Member State or third country of production and approval number of the plant) ; (c) the countries in which the animals constituting the group were born and raised; the indication shall read: Born and raised in (names of the countries in which the animals were born and raised) . 2. By way of derogation from paragraph 1(a) and (c), where all the animals in the group were born, raised and slaughtered in the same country, operators shall be authorised to use the indication Country of origin:  followed by the name of the Member State or third country in which the animals were born, raised and slaughtered. Article 5b Pre-packaged cut meat By way of derogation from Article 13(2)(b) and (c) of Regulation (EC) No 1760/2000, operators and organisations availing themselves of the possibility offered by Article 4(3) of this Regulation shall indicate the following on labels for pre-packaged cut meats in addition to that provided for in Article 13(5)(a) of Regulation (EC) No 1760/2000: (a) the country of slaughter of the animals, followed by the approval number of the slaughterhouse or, where appropriate, the two or three slaughterhouses at which the animals constituting the group were slaughtered; the indication shall read: Animals in the group slaughtered in (name of the Member State or third country of slaughter) (approval number(s) of the slaughterhouse or the two or three slaughterhouses concerned) ; (b) the country in which the carcases were cut up, followed by the approval number of the cutting plant or, where appropriate, the two or three cutting plants at which the carcases were cut up; the indication shall read: Cutting of meat in batch in: (name of the Member State or third country in which meat was cut up) (approval number(s) of the plant or the two or three plants concerned) . Article 5c Non-pre-packaged cut meat 1. Operators and organisations shall ensure that, where the derogation provided for in Article 4(3) is applied, the constitution of batches of all non-pre-packaged cut meats displayed at the same time at retail outlets for sale to the final consumer is in accordance with that Article 4(3). 2. By way of derogation from Article 13(2)(b) and (c) of Regulation (EC) No 1760/2000, at points of sale to the final consumer operators and organisations shall label all non-pre-packaged cut meats displayed for sale with the name of the country in which the animals from which the meat came were born, raised and slaughtered, followed by the name of the country in which the carcases were cut up. Meat of animals born and/or raised and/or slaughtered in different countries shall be clearly separated when displayed for sale. Information shall be displayed in the sale outlet by such meats so as to allow the final consumer to distinguish easily between meat from different origins. Operators who display non-pre-packaged cut meats together for sale each day shall record, with the date, the approval numbers of the slaughterhouses in which the animals were slaughtered and the cutting plants in which the carcases were cut up. They shall provide that information to consumers who so request. 3. By way of derogation from the second subparagraph of Article 4(1) and providing that the requirements laid down in paragraph 2 of this Article are met, in the case of non-pre-packaged cut beef and/or veal displayed for sale to the final consumer, the size of the group may exceed one days production. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 204, 11.8.2000, p. 1. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 216, 26.8.2000, p. 8. (3) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 129/2007 (OJ L 56, 23.2.2007, p. 1).